The appellant, John Thompson, was indicted by a grand jury in the circuit court of Mobile county, Ala., for the offense of murder in the first degree. Upon his trial, in said court, for the offense, under said indictment, the appellant was convicted of murder in the first *Page 701 
degree as charged in the indictment, and his punishment was fixed by the jury at death by electrocution. The appellant was adjudged guilty accordingly, and duly sentenced to death upon the verdict of the jury. June 30, 1933, was the day fixed by the court for the execution of the sentence of death.
There is no bill of exceptions in the case, and the appeal is upon the record, with suspension of sentence pending the appeal.
We have carefully read and considered the record, and it affirmatively appears that the organization of the court, the indictment, arraignment, trial and conviction, and the sentence of the defendant are in all respects, and in every particular, regular. It follows, therefore, that the judgment and sentence of the circuit court of Mobile county will be, and is here, affirmed.
And, it appearing to the court that the date heretofore fixed by the circuit court of Mobile county for the execution of appellant has passed, Friday, February 9, 1934, is hereby set for the execution of the death sentence passed and pronounced upon appellant.
Affirmed.
All the Justices concur.